Mr. Justice MILLEB
delivered the opinion of the court.
Notwithstanding the denial of the master, Vandyke, and the other claimants, of any intention to violate the blockade, we are of opinion that the vessel sailed from Port Boyal with such intent, by running into Bull’s Bay; from which Charleston was easily accessible.
1. There are strong reasons to believe that the vessel was started from New York on a simulated voyage to Port Boyal, with intent to run the blockade before reaching that place.
The supercargo is stated to have been found in New York after a recent residence and travel through a large part of the insurrectionary region. Of Vandyke, the controller of the whole cargo, and owner of part of it, and charterer of *224the vessel, nothing is known as to his residence, his place of business, his character or standing in reference to the government and the rebellion, or where he was, from the time the vessel left New York, June 15th, until his sudden appearance at Port Royal, October 8th. And although the case was open for further proof, and Vandyke makes the test oath to his own claim, we are still left in the dark as to these particulars. The vessel passed Bull’s Bay on her voyage to Port Royal in the night, and stood off and on all night until, daylight next morning, being fired at twice by the Restless, one shell reaching the schooner, and only leaving when daylight and the shells of the Restless made it necessary. .The steward, Sanford, in his deposition taken in preparatorio, says that ten or fifteen minutes before the vessel ran aground, the master told him that he had intended to run the blockade from the first.
2. The circumstances which prove the intent to violate the blockade in the return voyage are still stronger.
Her voyage was again timed so as to reach the entrance to Bull’s Bay in the night, but owing to her leaking condition it was about daylight.when she came in sight of the blockading force. About that time she passed the Restless, was fired at from that vessel several times, paid no attention to the fire except to put on more sail, was pursued by the boats of the Restless, and was run aground and captured five or six miles inside her station. The excuse set up by the master for this conduct, is his desire to beach his vessel and save her and her,cargo, because she was in a sinking condition. It is shown by the testimony of the master himself, that he had her bottom examined, and knew its condition before he left Port Royal. It can hardly be believed from his own statement on that subject, that he intended to risk her for the full voyage to New York when he started. Again, his obvious duty, and his safest course every way, was to approach the Restless, explain his condition, and ask for assistance. This duty he avoided, though he had full knowledge of the blockade, and when admonished by the shot from the Restless, he made every effort to escape by *225crowding sail and running in toward the blockaded port. The excuse set up of a desire to save his vessel and cargo without subjecting her to salvage, would not be sufficient if the case stood alone on the facts connected with her voyage from Port Royal. In the language of Sir William Scott, in The Charlotte Christine,* although “ it is a possible thing that his intention was innocent, the court is under the necessity of acting on the presumption which arises from such conduct, and of inferring a criminal intention.” But when these are considered in connection with the facts already stated, tending to show an intention to run the blockade from the inception of the adventure, we entertain no reasonable doubt of the guilty purpose which carried her into Bull’s Bay at the time of capture.. Of course the attempt to violate the blockade was made in the interest of the cargo.
Decree affirmed.

 6 Robinson, 101.